DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.  

Claims 1, 3, 9, 10, 13, 14, 16 and 20 have been amended, 
Claims 2 and 15 have been cancelled, 
Claims 21 and 22 have been added, and 
Claims 1, 3-14, and 16-22 are currently pending.



Specification

The Applicant had submitted amendments to the specification.  The amendments are OK to enter. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-14, and 16-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 3-14, and 16-22, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1, 3-14, and 16-22 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-14, and 16-22 are directed to sending and receiving data to purchase/use/display loyalty/reward points.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 3-14, and 16-22 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:

STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 9 and 14, recites, in part, 
receiving, … …, selections of information for association with content … …, said each content including at least one activatable element, and the at least one activatable element for placement into electronic communications, from a sender of an electronic communication; (sending and receiving data to perform the abstract idea),
associating, … …, an amount for each at least one activatable element, for when: 1) an electronic communication including at least one activatable element is received by one or more intended recipients of the electronic communication, and/or, 2) the at least one activatable element in a received electronic communication is activated by the one or more intended recipients of the received electronic communication; (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea),
receiving an indication that an electronic communication is ready for sending to one or more intended recipients over the communications network; and, (sending and receiving data to perform the abstract idea),
in response to receiving the indication the computer system selecting content based on at least one of: 1) the received selected information, or, 2) the context of message in the electronic communication, the selected content including at least one activatable element for placement into the electronic communication, each said at least one activatable element linked to: 1) a destination along the communications network associated with a provider of the content of the at least one activatable element, and 2) at least one computer associated with the computer system along the communications network, such that the … … associates the at least one activatable element with the sender of the electronic communication, such that the sender is associated with at least a portion of  the amount associated with the at least one activatable element; and ,  
placing, … …, the at least one activatable element into the electronic communication. (sending and receiving data, processing data and storing data, and electronic recordkeeping to perform the abstract idea)
These limitations set forth a concept of sending and receiving data to implement and bill for advertising.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic Figure 1 and its related text and Paragraphs 0028, 0031, 0032, and of the specification detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-8, 10-13, and 15-20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 3-14, and 16-22 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  
Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 3-14, and 16-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rothschild (US Patent Application Publication No. 2001/0047294 A1 – Hereinafter Rothschild) and further in view of Datar et al. (US Patent Application Publication No. 2015/0324849 A1 – Hereinafter Datar).
Claim 1:
Rothschild teaches;

receiving, by a computer system, selections of information for association with content by the computer system, said each content including at least one activatable element, and the at least one activatable element for placement into electronic communications, from a sender of an electronic communication; (See at least the abstract.)
associating, by the computer system, an amount for each at least one activatable element, for when: 1) an electronic communication including at least one activatable element is received by one or more intended recipients of the electronic communication, and/or, 2) the at least one activatable element in a received electronic communication is activated by the one or more intended recipients of the received electronic communication; (See at least Figure 5 and its related text and paragraphs 0048, 0055-0057, and 0062-0064.  Step 514 has a calculation, which means there is a specific formula and compensation depending on the action/results.)
receiving an indication that an electronic communication is ready for sending to one or more intended recipients over the communications network; and, (See at least paragraph 0021 and 0022 where the email is sent from the system so there is an indication to send the email and it has to be ready to send.)

placing, by the computer system, the at least one activatable element into the electronic communication.  (See at least the abstract and paragraphs 0021, 0022, 0048, 0055-0057, and 0062-0064.)
Rothschild does not appear to specify an automatic selection by the computer of the advertisement to be included in the email.   
Datar teaches selection of the advertisement could be manual or an automatic computer selection in at least paragraph 0053.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of a manual selection of an advertisement to be included in an email as taught by Rothschild by the automatic selection by computer as taught by Datar in order to allow efficient ad selection.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 3:
The combination of Rothschild and Datar teaches all the limitations above, further Rothschild teaches “wherein additionally comprising: sending the electronic communication including the at least one activatable element to at least one said 
Claim 4:
The combination of Rothschild and Datar teaches all the limitations above, further Rothschild teaches “receiving an indication that the at least one activatable element in the received electronic communication has been at least one of viewed, activated and/or converted, and, crediting the sender of the electronic communication with a predetermined portion of the amount associated with said each at least one activatable element.” in at least the abstract and paragraphs 0021, 0022, 0048, 0055-0057, and 0062-0064 compensated more if a purchase.  Further the agreed upon calculation is a predetermined amount.  
Claim 5:
The combination of Rothschild and Datar teaches all the limitations above, further Rothschild teaches “wherein the crediting the sender includes paying the sender the predetermined portion” in at least the abstract and paragraphs 0021, 0022, 0048, 0055-0057, and 0062-0064 compensated more if a purchase.  The whole reference discusses compensation the sender, the sender then has to receive the compensation if they do not receive it they are not compensated.  Further the agreed upon calculation is a predetermined amount.
Claim 6:
The combination of Rothschild and Datar teaches all the limitations above, further Rothschild teaches “wherein the electronic communication includes at least one of email, short message service (SMS), texts, WhatsApp, messengers, and social media such as Facebook, MySpace, LinkedIn, and Instagram” via email in at least the abstract and paragraphs 0021, 0022, 0048, 0055-0057, and 0062-0064.
Claim 7:

Claim 8:
The combination of Rothschild and Datar teaches all the limitations above, further Rothschild teaches “wherein the content includes information and/or advertisements” via email in at least the abstract and paragraphs 0021, 0022, 0048, 0055-0057, and 0062-0064.
Claim 9:
Rothschild teaches a system in at least the abstract, additionally the rest of the claim 9 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.
Claim 10:
Claim 10 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 3.
Claim 11:
Claim 11 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 4.
Claim 12:
Claim 12 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 6.

Claim 13:

Claim 14:
Rothschild teaches a program in at least Figure 9 and its related text and paragraphs 0039 and 0061, therefore there is storage for this program, additionally the rest of the claim 14 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.
Claim 16:
Claim 16 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 3.
Claim 17:
Claim 17 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 4.
Claim 18:
Claim 18 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 5.
Claim 19:
Claim 19 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 6.
Claim 20:
Claim 20 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 7.
Claims 21 and 22:

The motivation to combine Jen Rothschild and Datar is the same as disclosed above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Response to Arguments

Applicant argued the claimed invention was similar to DDR and were necessarily rooted in computer technology and hence Subject Matter Eligible (SME).   


All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681